Citation Nr: 1760920	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  08-24 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from July 2, 2010 to February 27, 2014.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from February 27, 2014, forward.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran) and spouse



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Navy from July 1972 to January 1993.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record. 

In September 2010, the Board remanded the issue on appeal to obtain outstanding treatment records identified by the Veteran and provide a VA examination of the service-connected lumbar spine disability.  Pursuant to the remand directives, the AOJ made attempts to obtain the outstanding treatment records and, in March 2012, notified the Veteran of the records that were not located or obtained.  In July 2013, a VA examination for the back disability was provided; thus, the Agency of Original Jurisdiction (AOJ) complied with the September 2010 Board remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In February 2013, the Board denied an initial rating in excess of 10 percent for the service-connected back disability and remanded the TDIU appeal for issuance of proper VCAA notice, referral of the TDIU appeal under the provisions of 38 C.F.R. § 4.16(b), and subsequent readjudication of the TDIU appeal.  The case now returns to the Board.  

Because the Board is now granting a TDIU from TDIU from February 27, 2014 (under 38 C.F.R. § 4.16(a)), but for due process reasons (need adjudication under 38 C.F.R. § 4.16(b)) may not yet decide the TDIU issue for the period from July 2, 2010 to February 27, 2014, so needs to remand the issue for that period, the Board is bifurcating the TDIU issue.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 
23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

The issue of entitlement to a TDIU from July 2, 2010 to February 27, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran reported that two years of college education, has past relevant work experience as inventory control specialist for a city government, and has not worked full time since July 2, 2010.

2.  For the TDIU rating period from February 27, 2014, forward, the service-connected disabilities are a lumbosacral spine disability, rated at 20 percent from February 27, 2014 to August 31, 2016, and rated at 40 percent thereafter; a right shoulder disability, rated at 20 percent; bilateral epididymal cysts, rated at 20 percent; a left shoulder disability, rated at 20 percent; chronic maxillary sinusitis/rhinitis, rated at 10 percent; and a residual surgical back scar disability, rated at 0 percent.  The combined rating from February 27, 2014 to August 31, 2016 is 70 percent.  The combined rating from August 31, 2016, forward, is 80 percent.  

3.  The service-connected disabilities precluded substantially gainful employment from February 27, 2014, forward.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for the award of a TDIU are met from February 27, 2014, forward.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The issue of entitlement to a TDIU from February 27, 2014, forward, has been considered with respect to VA's duties to notify and assist.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Given the favorable outcome of the appeal, which is a full grant of benefits sought for the specific period from February 27, 2014, forward, the appeal has been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist with respect to this issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  (The remaining TDIU period from July 2, 2010 to February 27, 2014 remains on appeal and is addressed in the Remand section of this decision.)

TDIU Legal Criteria

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides a rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability rating can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable.   Id.

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.   A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

TDIU Analysis

The Veteran contends that he has been rendered unemployable since July 2, 2010 due to symptoms and functional impairment resulting from the service-connected back, shoulder, and sinus disabilities.  He seeks a TDIU on this basis.

For the portion of the TDIU rating period from February 27, 2014, forward, the service-connected disabilities are a lumbosacral spine disability, rated at 20 percent from February 27, 2014 to August 31, 2016, and rated at 40 percent thereafter; a right shoulder disability, rated at 20 percent; bilateral epididymal cysts, rated at 20 percent; a left shoulder disability, rated at 20 percent; chronic maxillary sinusitis/rhinitis, rated at 10 percent; and a residual surgical back and shoulder scar disabilities, rated at 0 percent.  The combined rating from February 27, 2014 to August 31, 2016 is 70 percent.  The combined rating from August 31, 2016, forward, is 80 percent.  

Because the disease of impingement syndrome with acromioclavicular joint arthritis affects both shoulders, the Board finds that 38 C.F.R. § 4.26 for bilateral factor applies, so a single combined disability rating for the bilateral shoulder disabilities is 40 percent for this portion of the TDIU rating period; therefore, the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are met from February 27, 2014, forward.  

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran is unable to maintain substantially gainful employment solely due to the service-connected disabilities from February 27, 2014, forward.  The Veteran has two years of college education, has past relevant work experience as an inventory control specialist, and has not worked full time since July 2, 2010.  

During the portion of the TDIU rating period from February 27, 2014, the service-connected lumbosacral spine disability was manifested by chronic low back pain radiating to the lower extremities with decreased range of motion and flare-ups from prolonged walking or sitting, lifting more than ten pounds, bending, and squatting.  The service-connected left and right shoulder disabilities were manifested by limitation of shoulder motion approximately to shoulder level, pain and popping with difficulty raising both shoulders, and flare-ups from lifting ten pounds, pushing, raising the arms, and cold weather.  The service-connected sinus disability was manifested by chronic nasal obstruction, mucus accumulation, and headaches.  The service-connected scar disabilities were located on the right and upper extremities and posterior trunk and were asymptomatic.   

In this case, the evidence shows that the Veteran has only two years of college education and that past work experience as an inventory control specialist involved prolonged sitting and some lifting.  Because the Veteran experiences flare-ups of back pain after prolonged sitting and lifting more than ten pounds due to the service-connected lumbosacral spine disability, and flare-ups of shoulder pain after lifting and raising the arms, the Board finds that the Veteran would have significant difficulty performing the inventory control specialist work duties during the portion of the TDIU rating period from February 27, 2014, forward.  Consistent with this finding, the Social Security Administration (SSA) determined that the Veteran had been disabled since July 2, 2010, and awarded disability benefits with a primary diagnosis of a back disorder and secondary diagnosis of left shoulder arthritis.  See August 2010 SSA Disability Determination and Transmittal.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that the service-connected disabilities alone are of sufficient severity so as to preclude substantially gainful employment for the entire TDIU rating period effective from February 27, 2014; therefore, a TDIU is warranted from February 27, 2014, forward.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

A TDIU from February 27, 2014, forward, is granted.



REMAND

TDIU from July 2, 2010 to February 27, 2014

In the February 2013 Board Remand, the Board noted that there was evidence suggesting that the Veteran may be unemployable due to service-connected disabilities, so directed the AOJ to refer the TDIU appeal to VA's Director of Compensation Service for adjudication of a TDIU for the period where the threshold percentage requirements for the award of a TDIU under 38 C.F.R. 
§ 4.16(a) were not met.  See Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is the initial adjudication of TDIU issue under 38 C.F.R. § 4.16(b) that the Board reviews de novo).

The AOJ has not yet referred the TDIU appeal to the VA Director of the Compensation Service for adjudication of TDIU eligibility under 
38 C.F.R. § 4.16(b), and the threshold percentage requirements for the award of a TDIU remain unmet for portion of the TDIU rating period from July 2, 2010 to February 27, 2014.  

Where the RO does not comply with a remand by the Board, the Board errs as a matter of law when it fails to ensure compliance.  In consideration of the foregoing, the Board must again remand the matter.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the issue of entitlement to a TDIU from July 2, 2010 to February 27, 2014 is REMANDED for the following actions:

1.  Refer the case to the VA Director of the Compensation Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b) from July 2, 2010 to February 27, 2014.

2.  Thereafter, readjudicate the remaining issue of TDIU from July 2, 2010 to February 27, 2014.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


